299 S.W.3d 343 (2009)
Sheldon Lee SAXTON, Appellant,
v.
Kelli Joan SAXTON, Respondent.
No. WD 70819.
Missouri Court of Appeals, Western District.
December 29, 2009.
Samuel Lee Scroggie, Maryville, MO, for Appellant.
Doug Thomson, Maryville, MO, for Respondent.
Before Division III: JAMES E. WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM.
Sheldon Lee Saxton (Father) appeals the trial court's judgment denying his motion to modify the trial court's judgment dissolving his marriage to Kelli Joan Saxton (Mother) and granting Mother's motion to modify Father's child support obligations. We affirm in this per curiam order issued pursuant to Rule 84.16(b).